Reversing.
This is an appeal from so much of a judgment in a declaratory judgment suit as held chapter 145 of the Acts 1932, now section 418a of the 1932 Supplement to Carroll's Kentucky Statutes, 1930 Edition, and commonly known as the 1932 Congressional Redistricting Act, void as being in violation of section 3 of the Act of Congress of August 8, 1911 (U.S.C. title 2, sec. 3 [2 USCA sec. 3]). At the time this judgment was rendered, a three judge district court for the Eastern district of Kentucky had also held the act in question invalid. Since that time, following its opinion in the like Mississippi case of Wood v. Brom, 287 U.S. ___, 53 S.Ct. 1, 77 L.Ed. ___, the Supreme Court in a per curiam opinion rendered December 5, 1932, has reversed the decree of the district court with instructions to dismiss the bill of complaint which sought to have the Kentucky Congressional Redistricting Act held invalid. Mahan, etc., v. Hume, 287 U.S. ___, 53 S.Ct. ___, 77 L.Ed. ___. Now, on the authority of this decision of the Supreme Court and its like decision in the Mississippi case, supra, the judgment herein appealed from, in so far as it holds chapter 145 of the Acts of 1932 void as being in conflict with section 3 of the Act of Congress of August 8, 1911, is reversed, with instructions *Page 470 
to enter a judgment holding such act not in violation of the named act of Congress.
Whole Court sitting.